Exhibit 10.1

 

May 13, 2015

Genentech, Inc.

1 DNA Way

South San Francisco

California, USA 94080

Re:

Collaborative Research and License Agreement between Xenon Pharmaceuticals Inc.
(“Xenon”) and Genentech, Inc. (“GNE”) together with F. Hoffmann-La-Roche Ltd
(“Roche”) (GNE and Roche, collectively, “Genentech”), made as of December 22,
2011, as amended (the “Agreement”)

Attention:Kate Skrable, Alliance Management

Dear Kate,

Further to our recent discussions and in accordance with Section 16.14 of the
Agreement, and in consideration of the premises and mutual covenants contained
herein, Xenon and Genentech agree as follows:

1.This amendment to the Agreement shall hereinafter be referred to as the
“Letter Amendment #4.”  Except as specifically defined below, capitalized terms
used in this Letter Amendment #4 shall have the same meaning as ascribed to such
terms in the Agreement.

2.

DEFINITIONS.  For purposes of this Letter Amendment #4:

“Field” means treating the following diseases by modulating NaV1.6: epilepsy,
including Dravet Syndrome.

“NaV1.6” means the voltage gated sodium channel polypeptide of the SCN8A gene,
having the sequence described in Schedule A-1 hereto and mutant and splice
variants thereof, provided in any case, NaV1.6 shall exclude NaV1.7.

“NaV1.6 Modulator(s)” means a [†].

“NaV1.6 IP” means Intellectual Property conceived, identified, or first made by
Xenon (either alone, jointly with any Third Parties and/or by any Third Parties
on behalf of Xenon) as a result of conducting any research activities under the
NaV1.6 Research Program.  For clarity, Xenon Collaboration IP and Post-Research
Term IP exclude NaV1.6 IP. NaV1.6 IP does not include Intellectual Property that
was owned or controlled by a Third Party prior to the date of a Change of
Control Event involving such Third Party and Xenon, provided that such Third
Party Intellectual Property was conceived, identified, or first made
independently from Xenon.

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION“NaV1.6
Research Program” means those research and discovery activities conducted by
Xenon (either alone, jointly with any Third Parties and/or by any Third Parties
on behalf of

Page 1 of 9

--------------------------------------------------------------------------------

 

Xenon) outside the Research Program that are directed toward the identification,
design, synthesis, discovery and optimization of NaV1.6 Modulators.

“Other Compound” means a Compound that Xenon conceived, identified or first made
(either alone, jointly with any Third Parties and/or by any Third Parties on
behalf or Xenon) (i) during the course of conducting a NaV1.6 Research Program,
and (ii) through the exercise of the license granted in paragraph 6(a) below,
(iii) that is not otherwise a Collaboration Compound and (iv) was not conceived,
identified or first made by Genentech prior to the date Xenon conceived,
identified or first made such Compound.

“Xenon Research Data” means the data, results and information that are
specifically set forth under paragraph 4(a) below, if and to the extent that the
foregoing is generated by Xenon (either alone, jointly with any Third Parties
and/or by any Third Parties on behalf of Xenon) in the course of conducting the
NaV1.6 Research Program from [†] until the date that the [†] expires under the
Agreement.

3.XENON NAV1.6 RESEARCH PROGRAM.  Further to the discussions of the JRC in its
meeting of [†] regarding Xenon’s interest to conduct a NaV1.6 Research Program
in the Field outside of the Research Program and outside the Agreement and GNE’s
support of Xenon’s interest to conduct such a NaV1.6 Research Program, and
notwithstanding anything to the contrary in the Agreement including without
limitation the Exclusivity provision set forth under Section 3.8 of the
Agreement, for good and valuation consideration the sufficiency and receipt
thereof which is specifically acknowledged by each Party hereto, the Parties
have agreed to enter into this Letter Amendment #4, and specifically agree to
the terms set out herein.

4.

DISCLOSURE AND USE OF DATA.

a.

Xenon shall disclose to the JRC or a member of the JRC designated by Genentech
(or, following the dissolution of the JRC, such former JRC member as is
then-designated by Genentech) and a Genentech Alliance Manager designated by
Genentech the following Xenon Research Data:

·

[†]

·

NaV1.6 [†]

·

NaV1.6 [†]

·

[†]

·

[†].

b.

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSIONDuring
and after the Research Term, Xenon shall disclose the above-noted Xenon Research
Data to Genentech on a regular basis as generated, but in no event less often
than [†] (unless otherwise agreed), in a format similar to that which analogous
information respecting Collaboration Compounds is exchanged between the Parties
under the Agreement during the Research Term.  Xenon is responsible for [†]
relating to the generation of such Xenon Research Data and the disclosure of
same to Genentech.  All Xenon Research Data (to the extent that it is specific
to Compounds or related to NaV1.7) shall be held and maintained as

Page 2 of 9

--------------------------------------------------------------------------------

 

Confidential Information of each party in accordance with Article 11 of the
Agreement, subject to the license grant to Genentech under paragraph 6(c)
herein.  All Xenon Research Data (to the extent that it is not specific to
Compounds nor related to NaV1.7) shall be held and maintained as Confidential
Information of Xenon in accordance with Article 11 of the Agreement, subject to
the license grant to Genentech under paragraph 6(c)(iii) below.

5.

MILESTONES AND ROYALTIES.  For purposes of calculating milestone and royalty
payments pursuant to Article 7 and Article 8 of the Agreement and paragraph
6(c)(i) below, all Other Compounds and products containing Other Compounds shall
be deemed to be SMC Licensed Products containing Collaboration Compounds to
which the following terms of the Agreement are applicable:

a.

clause (a) of the SMC Milestone Product definition, and

b.

clause (a) of the SMC Royalty Products definition, if such Other Compound is
Covered by a Valid Claim in a Patent Right within NaV1.6 IP, and regardless of
whether any such Other Compound is conceived, identified or first made during
the Research Term, during the [†], or after the [†].  For clarity no milestone
and royalty payment shall be due on Other Compounds and products containing
Other Compounds, other than as set forth under this paragraph 5.

6.

LICENSES AND RIGHTS OF FIRST NEGOTIATION.

a.

Research License to Xenon.

Effective as of [†], Genentech hereby:

i.

grants-back to Xenon under Licensed IP (to the extent exclusively licensed to
Genentech pursuant to Section 9.1 of the Agreement); and

ii.

grants to Xenon under Genentech Collaboration IP,

a royalty-free, non-exclusive, fully paid, revocable, perpetual, world-wide
license under such Licensed IP and/or Genentech Collaboration IP that is
necessary or useful to make and use (but not to sell, or offer for sale) NaV1.6
Modulators under the NaV1.6 Research Program in the Field.

The license granted in this paragraph 6(a) is and shall be revocable at
Genentech’s sole discretion, upon delivery of ninety (90) days prior written
notice to Xenon at any time after the third (3rd) year anniversary of the date
of this Letter Agreement #4.  In the event of uncured material breach (pursuant
to Section 12.4) of Xenon’s obligations or duties under the Letter Amendment #4,
Genentech may terminate the license granted in this paragraph 6(a) at any time
following the date set forth on page 1 of Letter Amendment #4.  Nothing in the
foregoing shall waive or otherwise alter Genentech’s right to terminate the
Agreement pursuant to Section 12.3(a)(i).

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSIONFor
clarity, the terms “make and use” referenced in this paragraph 6(a) include,
without limitation, “research, identify, design, synthesize, discover, import
and export.” The

Page 3 of 9

--------------------------------------------------------------------------------

 

rights granted by this paragraph 6(a) may be exercised by Third Parties
conducting research, identification, design, synthesis or discovery activities
with or on behalf of Xenon under the NaV1.6 Research Program (hereinafter
referred to as “Xenon CROs”).

The Parties further agree that notwithstanding s 3.8(a)(ii) of the Agreement:

·

Xenon may transfer Collaboration Compounds to Xenon CROs, solely for purposes
its NaV1.6 Research Program provided that the JRC (or, following the dissolution
of the JRC, such former JRC member as is then-designated by Genentech) and a
Genentech Alliance Manager designated by Genentech has first approved such
transfer; and

·

The JRC (or, following the dissolution of the JRC, such former JRC member as is
then-designated by Genentech) has the authority to approve, on behalf of
Genentech, [†].

b.

Xenon Right of First Negotiation for NaV1.6 Commercialization License. Genentech
also grants to Xenon a right of first negotiation to obtain an exclusive,
world-wide license, with the right to grant and authorize sublicenses, under the
Licensed IP (to the extent exclusively licensed to Genentech pursuant to
Section 9.1 of the Agreement) and/or under the Genentech Collaboration IP, to
offer to sell, and sell, and import NaV1.6 Modulators to treat any disease in
the Field (the “NaV1.6 Commercialization License”).

Xenon may exercise the foregoing right by providing written notice to Genentech
at any time within [†] from the date of this Letter Agreement #4.  Following
receipt by Genentech of such written notice, the Parties shall enter into good
faith negotiations for the NaV1.6 Commercialization License.  Such NaV1.6
Commercialization License shall be on terms that are [†] under the
circumstances.  The total compensation for such license shall not exceed
[†].  In the event that:

i.the Parties do not reach mutual agreement on a definitive NaV1.6
Commercialization License within [†] following the receipt of the notice by
Genentech:

A.

the NaV1.6 Commercialization License shall provide for [†] coordination and
decision making by Genentech in consultation with Xenon, with respect to (x)
Prosecution and enforcement of Patent Rights that are the subject of the NaV1.6
Commercialization License; and (y) any Development and Commercialization of such
NaV1.6 Modulators by Xenon, to the extent that such Development and
Commercialization of NaV1.6 Modulators impose a material risk [†] to the
Development or Commercialization of Licensed Products that Genentech is actively
Developing or Commercializing, including, without limitation, potential patient
safety or action by a Regulatory Authority; and

B.

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSIONthe
provisions within the NaV1.6 Commercialization License that have not yet been
agreed shall be settled first in accordance with Section 13.1 of the Agreement
and, if necessary, by [†] (as defined in the Agreement)

Page 4 of 9

--------------------------------------------------------------------------------

 

provided that the resulting terms shall be reasonably consistent with clause
(i) above.

ii.The Right of First Negotiation set forth in this paragraph 6(b) shall expire
[†] from the date of this Letter Agreement, or until such time that Xenon gives
notice to Genentech that Xenon is not interested in pursuing a NaV1.6
Commercialization License, whichever comes first.

c.

License to Genentech: Xenon hereby grants to Genentech, to the extent not
exclusively licensed to Genentech under the Agreement (in which case the
Agreement terms shall prevail):

i.under NaV1.6 IP, an exclusive, world-wide license to make, use, sell, offer
for sale and import Other Compounds and Licensed Products containing Other
Compounds, for all uses other than for uses in the Field; and

ii.under the NaV1.6 IP, a royalty-free, exclusive, fully paid, perpetual,
world-wide license to make, use, sell, offer for sale and import Compounds
(excluding Other Compounds) and Licensed Products containing Compounds
(excluding Other Compounds), for all uses; and

iii.the right to grant sublicenses to Third Parties of its licensed rights under
subparagraph 6(c)(i) and 6(c)(ii) above [†], such sublicense rights to be
subject to the same terms and conditions, mutatis mutandis, as are set forth in
Sections 9.3 and 9.4 of the Agreement.

7.RIGHT OF FIRST NEGOTIATION FOR DEVELOPING AND COMMERCIALIZING XENON’S NAV 1.6
MODULATORS.

a.

During the Term of the Agreement (the “Option Period”), Xenon hereby grants to
Genentech (and its Affiliates) a right of first negotiation to enter into a drug
research and development collaboration with Xenon directed to NaV1.6 Modulators
(the “Genentech ROFN”).

b.

If at any time during the Option Period, (i) Xenon receives a bona fide written
offer from a Third Party expressing such Third Party’s interest in negotiating a
collaboration agreement for the research, development and commercialization of
NaV1.6 Modulators, and Xenon has advised such Third Party that it is prepared to
negotiate the terms of such an agreement, or (ii) the Board of Directors of
Xenon have directed Xenon management to pursue a partner for its NaV1.6 Research
Program, Xenon will deliver to Genentech written notice of Xenon’s interest in
negotiating a drug research and development collaboration agreement directed to
NaV1.6 Modulators (“ROFN Exercise Notice”).

c.

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSIONWithin
the [†] following Genentech’s receipt of a ROFN Exercise Notice (the “Term Sheet
Finalization Period”), the Parties shall diligently and in good faith negotiate
and finalize a mutually-agreed, non-binding term sheet.  Such term sheet shall
set forth the terms and conditions of a drug research and development

Page 5 of 9

--------------------------------------------------------------------------------

 

collaboration agreement for the research, development and commercialization of
therapeutic product(s) directed to NaV1.6 Modulators for the treatment of any
disease in the Field (the “Proposed Transaction”).

d.

During the [†] following the execution by the Parties of the non-binding term
sheet, if any, described in paragraph 7(c) above (the “License Finalization
Period”), Xenon and Genentech shall in good faith negotiate the terms and
conditions of a definitive and binding agreement for the Proposed Transaction.

e.

During the Option Period, Term Sheet Finalization Period and the License
Finalization Period, except as set forth in paragraph 7(f) below, Xenon shall
not enter into any agreement with, or enter into any discussions, with any Third
Party regarding the applicable Proposed Transaction or solicit or knowingly
encourage any Third Party to submit any proposal for the Proposed Transaction.

f.

If (A) Genentech and Xenon fail to reach a mutual agreement upon the terms and
conditions of a term sheet during the Term Sheet Finalization Period, or fail to
agree upon the terms and conditions of the definitive agreement for the Proposed
Transaction during the License Finalization Period or (B) Genentech gives notice
to Xenon that Genentech is not interested in pursuing a Proposed Transaction,
Xenon shall be free to enter into discussions with Third Parties and/or
negotiate and conclude a definitive agreement with any Third Party for the
Proposed Transaction within the subsequent [†] period.  In the event Xenon does
not enter into a definitive agreement with a Third Party for a Proposed
Transaction within such [†] period, Xenon shall notify Genentech in the event
that the events described in (i) or (ii) of Section 7 (b) occur again during the
remainder of the Option Period, Xenon shall again provide Genentech with a ROFN
Exercise Notice and the process described in this Section 7 shall apply to the
new Proposed Transaction.

8.

OWNERSHIP OF INTELLECTUAL PROPERTY

All NaV1.6 IP (including without limitation Xenon Research Data and Other
Compounds) is owned solely by Xenon.

9.

PATENT FILING AND PROSECUTION.

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSIONNaV1.6
Research Program.  Should Xenon wish to file a patent application for NaV1.6 IP
(“NaV1.6 Patent Filing”) Xenon shall inform in writing to an individual
designated in writing by Genentech (e.g., Genentech’s outside counsel) of its
intention to file such application and in confidence shall specify with
particularity the subject matter of the application, including for composition
of matter applications directed to new small molecule compounds [†] disclosed in
the application.  Genentech shall have [†] from the receipt of such notification
by such an individual designated by Genentech to inform Xenon’s Alliance Manager
in writing as to whether Genentech wishes to coordinate with Xenon on the filing
of the NaV1.6 Patent Filing with a filing of a patent application related to
Compounds.  Upon such notification by Genentech, the Parties shall coordinate

Page 6 of 9

--------------------------------------------------------------------------------

 

and cooperate in good faith to ensure the disclosure and timing of any such
NaV1.6 Patent Filing would not adversely affect the validity of claims in
(i) any Patent Rights covering Compounds that are being Prosecuted by Genentech
and/or (ii) any Patent Rights covering Compounds that Genentech reasonably
anticipates Prosecuting following such notification by Genentech (each (i) and
(ii) hereinafter referred to as “Genentech Compound Patents”), provided that,
such process of coordination and cooperation shall not delay the filing of
Xenon’s NaV1.6 Patent Filing for a timeframe greater than [†] following receipt
of Genentech’s notification that it wishes to coordinate with Xenon on such
filing.  Thereafter, during the further Prosecution of NaV1.6 Patent Filings,
Xenon shall not and shall not permit any Third Party on its behalf to cite or
characterize (i) Xenon Background Patent Rights, (ii) Genentech Background
Patent Rights, (iii) Patent Rights comprised in Collaboration IP, or (iv) Patent
Rights covering Compounds developed independently by Genentech, in such
Prosecution of NaV1.6 IP Patent Filings without Genentech’s prior review,
comment, and written permission, provided that such comments by Genentech shall
be promptly delivered to Xenon’s Alliance Manager, and further provided that
such written permission by Genentech will not be withheld or delayed except in
circumstances where such citation or characterization would adversely affect the
validity of claims of Genentech Compound Patents, in which case the Parties will
enter into good faith discussions respecting the NaV1.6 IP Patent Filing(s) at
issue, and will devote [†] efforts to finding a [†] compromise that would allow
Xenon to continue its Prosecution of such NaV1.6 Patent Filing(s).

10.

GENERAL

a.

In the event of a conflict between the terms of this Letter Amendment #4 and the
terms of the Agreement, the terms of the Agreement shall prevail.

b.

Except as specifically provided above in this Letter Amendment #4, the Agreement
remains in full force and effect, unamended.

c.

Any rights and obligations of the Parties set out in this Letter Amendment #4
which, from the context hereof, are intended to survive any termination or
expiration of the Agreement, including those rights and obligations set out in
paragraph 5 above, shall survive any such termination or expiration.

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


Page 7 of 9

--------------------------------------------------------------------------------

 

By the signatures below, the Parties have caused this Letter Amendment #4 to be
executed by their respective duly authorized officers to be effective as of [†].

Sincerely,

XENON PHARMACEUTICALS INC.

By:/s/ Simon Pimstone

Simon Pimstone

President & CEO



GENETECH, INC

By: /s/ James Sabry

Name: James Sabry

Title: SVP

F. HOFFMAN-LA ROCHE LTD

By: /s/ Stefan Arnold/s/ Dr. Melanie Frey Wick

Name: Stefan ArnoldDr. Melanie Frey Wick

Title: Head Legal PharmaAuthorized Signatory

 

 

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


Page 8 of 9

--------------------------------------------------------------------------------

 

Schedule A-1

NaV1.6

NCBI LOCUSAAD157891980 aa

DEFINITION voltage-gated sodium channel alpha subunit [Homo sapiens].

NCBI ACCESSIONAAD15789

VERSIONAAD15789.1GI:4321647

Nav1.6 SCN8A AMINO ACID SEQ

1

maarllappg

pdsfkpftpe

slanierria

esklkkppka

dgshredded

skpkpnsdle

61

agkslpfiyg

dipqglvavp

ledfdpyylt

qktfvvinrg

ktlfrfsatp

alyilspfnl

121

irriaikili

hslfsmiimc

tiltncvfmt

fsnppdwskn

veytftgiyt

feslvkiiar

181

gfcidgftfl

rdpwnwldfs

vimmayvtef

vdlgnvsalr

tfrvlralkt

isvipglkti

241

vgaliqsvkk

lsdvmiltvf

clsvfaligl

qlfmgnlrnk

cvvwpinfne

sylengtkgf

301

dweeyinnkt

nfytvpgmle

pllcgnssda

gqcpegyqcm

kagrnpnygy

tsfdtfswaf

361

lalfrlmtqd

ywenlyqltl

raagktymif

fvlvifvgsf

ylvnlilavv

amayeeqnqa

421

tleeaeqkea

efkamleqlk

kqqeeagaaa

matsagtvse

daieeegeeg

ggsprsssei

481

sklssksake

rrnrrkkrkq

kelsegeekg

dpekvfkses

edgmrrkafr

lpdnrigrkf

541

simnqsllsi

pgspflsrhn

skssifsfrg

pgrfrdpgse

nefaddehst

veesegrrds

601

lfipirarer

rssysgysgy

sqgsrssrif

pslrrsvkrn

stvdcngvvs

liggpgshig

661

grllpeatte

veikkkgpgs

llvsmdglas

ygrkdrinsi

msvvtntive

eleesqrkcp

721

pcwykfantf

liwechpywi

klkeivnliv

mdpfvdlait

icivintlfm

amehhpmtpq

781

fehvlavgnl

vftgiftaem

flkliamdpy

yyfqegwnif

dgfivslslm

elsladvegl

841

svlrsfrllr

vfklakswpt

lnmlikiign

svgalgnitl

vlaiivfifa

vvgmqlfgks

901

ykecvckinq

dcelprwhmh

dffhsflivf

rvlcgewiet

mwdcmevagq

amclivfmmv

961

mvignlvvln

lflalllssf

sadnlaatdd

dgemnnlqis

virikkgvaw

tklkvhafmq

1021

ahfkgreade

vkpldelyek

kancianhtg

adihrngdfq

kngngttsgi

gssvekyiid

1081

edhmsfinnp

nitvrvpiav

gesdfenlnt

edvssesdpe

gskdklddts

ssegstidik

1141

peveevpveq

peeyldpdac

ftegcvqrfk

ccqvnieegl

gkswwilrkt

cflivehnwf

1201

etfiifmill

ssgalafedi

yieqrktirt

ileyadkvft

yifilemllk

wtaygfvkff

1261

tnawcwldfl

ivayslvsli

analgyselg

aikslrtlra

lrplralsrf

egmrvvvnal

1321

vgaipsimnv

llvclifwli

fsimgvnlfa

gkyhycfnet

seirfeiedv

nnkteceklm

1381

egnnteirwk

nvkinfdnvg

agylallqva

tfkgwmdimy

aavdsrkpde

qpkyedniym

1441

yiyfiifiif

gsfftlnlfi

gviidnfnqq

kkkfggqdif

mteeqkkyyn

amkklgskkp

1501

qkpiprpink

iqgivfdfit

qqafdivimm

liclnmvtmm

vetdtqskqm

enilywinlv

1561

fvifftcecv

lkmfalrhyy

ftigwnifdf

vvvilsivgm

fladiiekyf

vsptlfrvir

1621

larigrilrl

ikgakgirtl

lfalmmslpa

lfniglllfl

vmfifsifgm

snfayvkhea

1681

giddmfnfet

fgnsmiclfq

ittsagwdgl

llpilnrppd

csldkehpgs

gfkgdcgnps

1741

vgifffvsyi

iisflivvnm

yiaiilenfs

vateesadpl

seddfetfye

iwekfdpdat

1801

qfieycklad

fadalehplr

vpkpntieli

amdlpmvsgd

rihcldilfa

ftkrvlgdsg

1861

eldilrqqme

erfvasnpsk

vsyepitttl

rrkqeevsav

vlqrayrghl

arrgfickkt

1921

tsnklenggt

hrekkestps

taslpsydsv

tkpekekqqr

aeegrrerak

rqkevreskc

 

Page 9 of 9